         Case 2:20-cv-00046-RPM Document 18 Filed 09/15/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

 ROGER L. COOLEY,                                                                  PLAINTIFF

 VERSUS                                                CIVIL ACTION NO. 2:20-CV-46-RPM

 COMMISSIONER OF SOCIAL
 SECURITY,                                                                       DEFENDANT


                                     FINAL JUDGMENT

   In accordance with the requirement for a separate document pursuant to Federal Rule of Civil

Procedure 58(a) and based on the reasons set forth in the Memorandum Opinion and Order entered

by this Court, the Court hereby enters its Final Judgment in the above-captioned matter.

       IT IS THEREFORE ORDERED AND ADJUDGED that the case is dismissed without

prejudice.

   SO ORDERED AND ADJUDGED, this the 15th day of September 2021.

                                                    /s/ Robert P. Myers, Jr.
                                                    ROBERT P. MYERS, JR.
                                                    UNITED STATES MAGISTRATE JUDGE
